Citation Nr: 1132755	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-00 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a back disorder, to include consideration as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION


The Veteran had active service from February 1943 to January 1946.  He is a recipient of the Purple Heart Medal.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the Department of Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).  

The appeal was previously before the Board in July 2009 at which time the issue was remanded for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, it is noted that additional evidence was recently submitted directly to the Board without a waiver of RO jurisdiction, following the issuance of a Supplemental Statement of the Case (SSOC) in March 2011. See 38 C.F.R. § 20.1304(c).  Included were private medical treatment records showing a diagnosis of "status post gunshot wound of the thoracic portion of the back with question of thoracic spine lesion," and an MRI of the thoracic spine indicating a degenerated disk at T2-3 and T3-4.  See December 2010 Treatment Note from Dr. Price, and January 2011 MRI Thoracic Spine.  As this evidence pertains to the issue on appeal the RO must issue a supplemental statement of the case pursuant to 38 C.F.R. § 19.31 on remand.

The Veteran essentially contends that his back conditions are secondary to his service-connected gunshot wound residual disabilities.  These disabilities include the following: a severe right chest wound, muscle group XXI; moderate pleural cavity injury associated with severe right chest wound, muscle group XXI; and scar, residual of gunshot wound, right chest.  Service treatment records confirm that the Veteran was wounded in the left chest in November 1944 when a bullet entered the left side, went through the chest, and exited through the right side.  He has endorsed back symptoms, and in particular, pain in the lower thoracic region of his back, since his separation from service. See e.g., VA Examination July 1949.  To date, the Veteran has been diagnosed with degenerated disk (with bulging) at T2-3, and T3-4, possible foraminal stenosis at T2-3 and T3-4, questionable thoracic spine lesion, lumbar stenosis, degenerated disk at L4-5, lumbar spondylosis.  

The Veteran was afforded a VA examination in October 2010 to determine the etiology of his claimed back conditions.  Unfortunately, despite the Veteran's documented complaints of lower thoracic ("mid-back") pain both during examination and throughout the record, the examiner diagnosed DJD of the lumbar spine (as based on a July 1995 x-ray report) and opined that the low back disorder was not due to, or aggravated by his service-connected GSW disability.  No opinions or diagnoses relating to the thoracic spine, or mid-back, were provided.  

Again, the Veteran sustained a (through and through) gunshot wound to the chest in -service; he is service-connected for severe muscle injury to his thoracic region (in addition to scarring and pleural cavity injury); he has complained of pain throughout his mid-back and thoracic region since shortly after his separation from service; and he has a current diagnoses relating to the thoracic spine.  In light of the foregoing, the Veteran's claim for a back disability must be remanded for the purposes of obtaining a VA examination which specifically addresses whether the Veteran's thoracic spine condition(s) are either directly related to service or to his service-connected GSW disabilities.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the nature and current severity of his thoracic spine and/or thoracolumbar spine disability.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should conduct a thorough examination of the Veteran's thoracolumbar spine and provide a diagnosis for any pathology found.  Based on the examination and review of the record, the examiner must answer the following questions:

a. Is it at least as likely as not that the current thoracic spine and/or thoracolumbar spine disabilities had their onset in service or are causally related to any incident of service, including the injuries the Veteran describes?

b. Is it at least as likely as not that any diagnosed thoracic spine or thoracolumbar spine disabilities are caused or aggravated by the Veteran's service- connected severe right chest wound (thoracic muscle group), pleural cavity injury, or residuals scars of GSW to  the right chest.  

A complete rationale is requested for any opinion provided.

If an opinion cannot be rendered without resorting to speculation, the examiner must explain why it would be speculative to respond.

2. After the requested development has been completed, and after undertaking any other development deemed appropriate, re- adjudicate the issue on appeal and issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate period of time for a response.  Said readjudication must consider all evidence compiled since the March 2011 SSOC.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



